
	
		I
		111th CONGRESS
		1st Session
		H. R. 804
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2009
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to require the
		  expansion, intensification, and coordination of research and other activities
		  of the National Institutes of Health with respect to primary lateral
		  sclerosis.
	
	
		1.Short titleThis Act may be cited as the
			 Understanding and Research of PLS
			 Act .
		2.Primary lateral
			 sclerosisPart B of title IV
			 of the Public Health Service Act (42 U.S.C. 284 et seq.) is amended by adding
			 at the end the following:
			
				409J.Primary
				lateral sclerosis
					(a)Expansion,
				intensification, and coordination of activitiesThe Director of NIH shall expand,
				intensify, and coordinate research and other activities of the National
				Institutes of Health with respect to primary lateral sclerosis.
					(b)Authorization of
				appropriationsFor the purpose of carrying out subsection (a),
				there is authorized to be appropriated $2,000,000 for the period of fiscal
				years 2010 through 2014. Such authorization of appropriations shall be in
				addition to the authorization of appropriations in section 402A and any other
				authorization of appropriations available for such
				purpose.
					.
		
